Per Curiam.
Original proceedings. Application by the state of Montana on the relation of Viola Mitchell, a non-resident of Montana for a writ of mandate to compel the respondent district court of Cascade county, Montana, to hear and determine upon the merits an action therein commenced on June 25, 1952, by relator as plaintiff against her former husband, Rex W. Thomas, also a non-resident of Montana, wherein relator sought judgment *621awarding her the care and custody of the minor child of the parties and requiring defendant to pay to relator $100 per month for the support of said minor child who at the commencement of said action in the respondent court, prior thereto and at all times since has been and is residing at Raymond, Alberta, Canada, being beyond and without the jurisdiction of the respondent district court.
It is ordered that the writ be denied and the proceedings here be dismissed.
MR. JUSTICE ANGSTMAN:
I think the alternative writ applied for should issue.